DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park Sun Hong (KR 20150086909-A) in view of Wu et al. (US 20180150749).
Considering claim 1, Park teaches a terminal (terminal 10, Fig.) comprising: 
an output interface configured to output a notification (Fig.1-2, Pg.4, lines 17-22: warning unit 50 may warn of danger in a variety of ways, such as audio, video, haptic (haptic) and. For example, a speaker (not shown), hazard warning section 50 outputs a warning alarm, installed on the dashboard of the vehicle, and a voice call or when DMB viewing is on or flashing warning light (not shown), the front glass of the vehicle head-up display a warning image or a character display (Head-Up Display) device); 
a memory configured to store a database (Fig.1, pg.3, lines 13-19: DMB voice database for storing audio information to be used); 
a controller (40) configured to control output of the notification (Fig.1-2, Pg.4, lines 17-22: warning unit 50 may warn of danger in a variety of ways, such as audio, video, haptic (haptic)); and 
an controller (40) configured to acquire information on a situation of a user and output a notification when the situation of the user corresponds to information included in the database, a standard behavior database or an accident type database (Fig.1-2, pg.4, line 14 to pg.5, line 33: use-state determination unit 44 compares the extracted audio and audio information stored in the voice DB (30), or by matching to determine whether the voice communication state (S20). If determined that the voice communication state of step S20, the controller 40 generates a control signal to warn of danger due to a voice call. Accordingly, the hazard warning unit 50 outputs a warning alarm through the speaker in response to a control signal from the controller 40, or the instrument panel provided with the lighting or flashing warning light of the vehicle, or drives the head-up display, the front glass of the vehicle to warn the image or text, or vibration, such as haptic technology is to be used to warn of danger (S22). On the other hand, not a voice call is determined that the state of the step S20, the controller 40 controls so as to proceed to step S30. On the other hand, the audio signal of the determination result of step S16 or the driver, in step S24 audio extraction unit 43 extracts a voice pattern of the audio signal separated from the sound signal separation section 41. Then, the use-state determination unit 44 is compared to the audio information during viewing DMB stored the extracted voice to a voice DB by matching or determines whether DMB viewing status (S26). If determined that the DMB-view state of the step S26, the controller 40 generates a control signal to warn of danger caused by the operation of the DMB viewing. Accordingly, the hazard warning unit 50 outputs a warning alarm through the speaker in response to a control signal from the controller 40, or the instrument panel provided with the lighting or flashing warning light of the vehicle, or drives the head-up display, the front glass of the vehicle to warn the image or text, or vibration, such as haptic technology is to be used to warn of danger (S28)).
Park do not clearly teach artificial intelligence interface configured to acquire information on a situation of a user and output a notification when the situation of the user corresponds to information included in the database, wherein the database includes at least one of a personal database of the user.
Wu teaches an artificial intelligence interface (200) configured to acquire information on a situation of a user and output a notification when the situation of the user corresponds to information included in the database, wherein the database includes at least one of a personal database of the user ([0035] information about the user is updated and stored, [0047] information may then be used to determine demographic information about the user, interests and hobbies of the user, favorite foods of the user and so on, [0065] profile, [0106]-[0107] response 370 may be an audio (speech) response, a text response, a video response, an image response or a combination thereof. For example, in response to the user providing the image of the dog, the worker 340 may determine that the particular artificial intelligence entity that the user is conversing with also “owns” a dog. A response, including the image of the dog of the artificial intelligence entity, along with the text “This is my dog Trigger. Do you like him?” may be generated and provided to a user…and stored in a user profile 230).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Wu to Park to automatically selected and provided to a user when a query of the same or similar subject matter is received by the artificial intelligence entity system.
Considering claim 2, Park and Wu further teach wherein the standard behavior database includes information on a behavior of a driver while driving, and wherein the artificial intelligence interface (Wu: 200, Fig.2) acquires information on a behavior of the user and outputs the notification when the behavior of the user corresponds to the behavior of the driver included in the standard behavior database (Park: Fig.1-2, pg.4, line 14 to pg.5, line 33: hazard warning unit 50 outputs a warning alarm through the speaker in response to a control signal from the controller 40, or the instrument panel provided with the lighting or flashing warning light of the vehicle, or drives the head-up display, the front glass of the vehicle to warn the image or text, or vibration, such as haptic technology is to be used to warn of danger).
Considering claim 3, Park and Wu further teach wherein the standard behavior database includes information on a position and information on a behavior of a driver at the position (Wu: [0035] information about the user is updated and stored, [0047] information may then be used to determine demographic information about the user, interests and hobbies of the user, favorite foods of the user and so on), and wherein the artificial intelligence interface (Wu: 200, Fig.2-3) outputs the notification when the user passes the position and the behavior of the user corresponds to the behavior of the driver at the position (Park: Fig.1-2, pg.4, line 14 to pg.5, line 33: hazard warning unit 50 outputs a warning alarm through the speaker in response to a control signal from the controller 40, or the instrument panel provided with the lighting or flashing warning light of the vehicle, or drives the head-up display, the front glass of the vehicle to warn the image or text, or vibration, such as haptic technology is to be used to warn of danger).
Considering claim 4, Park and Wu further teach wherein the standard behavior database includes information on an incorrect behavior of a driver while driving, wherein the memory includes information on a correct behavior corresponding to the incorrect behavior, and wherein the artificial intelligence interface (Wu: 200, Fig.2-3) outputs the correct behavior when the behavior of the user corresponds to the incorrect behavior.
Considering claim 5, Park and Wu further teach wherein the personal database of the user includes information on a behavior pattern acquired from a past behavior of the user, and wherein the artificial intelligence interface (Wu: 200, Fig.2-3) acquires information on the behavior of the user ([0035], [0047]) and determines whether the notification is output or an intensity of the notification based on whether the behavior of the user corresponds to the behavior pattern (Park: Fig.1-2, pg.4, line 14 to pg.5, line 33: hazard warning unit 50 outputs a warning alarm through the speaker in response to a control signal from the controller 40, or the instrument panel provided with the lighting or flashing warning light of the vehicle, or drives the head-up display, the front glass of the vehicle to warn the image or text, or vibration, such as haptic technology is to be used to warn of danger).
Considering claim 6, Park and Wu further teach wherein the artificial intelligence interface (Wu: 200, Fig.2-3) acquires and stores a behavior pattern of a user corresponding to the standard behavior database based on a behavior of the user (Wu: [0035], [0047]) and the standard behavior database, and outputs the notification when the behavior of the user corresponds to the behavior pattern (Park: Fig.1-2, pg.4, line 14 to pg.5, line 33: hazard warning unit 50 outputs a warning alarm through the speaker in response to a control signal from the controller 40, or the instrument panel provided with the lighting or flashing warning light of the vehicle, or drives the head-up display, the front glass of the vehicle to warn the image or text, or vibration, such as haptic technology is to be used to warn of danger).
Considering claim 7, Park and Wu further teach wherein the accident type database includes information on a position and information on an accident type at the position (Wu: [0035], [0047]), and wherein the artificial intelligence interface (Wu: 200, Fig.2-3) outputs a notification corresponding to the accident type at the position when the user passes the position  (Park: Fig.1-2, pg.4, line 14 to pg.5, line 33: hazard warning unit 50 outputs a warning alarm through the speaker in response to a control signal from the controller 40, or the instrument panel provided with the lighting or flashing warning light of the vehicle, or drives the head-up display, the front glass of the vehicle to warn the image or text, or vibration, such as haptic technology is to be used to warn of danger).
Considering claim 8, Park and Wu further teach wherein the artificial intelligence interface (Wu: 200, Fig.2-3) acquires information on a driving state of the user (Wu: [0035], [0047]), and outputs a notification corresponding to the accident type based on the driving state of the user and the accident type when the user passes the position (Park: Fig.1-2, pg.4, line 14 to pg.5, line 33: hazard warning unit 50 outputs a warning alarm through the speaker in response to a control signal from the controller 40, or the instrument panel provided with the lighting or flashing warning light of the vehicle, or drives the head-up display, the front glass of the vehicle to warn the image or text, or vibration, such as haptic technology is to be used to warn of danger).
Considering claim 9, Park and Wu further teach wherein the artificial intelligence interface (Wu: 200, Fig.2-3)  acquires a driving habit including at least one of information on a traffic regulation violation of the user or information on route deviation of the user (Wu: [0035], [0047]), stores the driving habit and position information corresponding to the driving habit in the personal database, and outputs a notification related to the driving habit at a position where the driving habit appears (Park: Fig.1-2, pg.4, line 14 to pg.5, line 33: hazard warning unit 50 outputs a warning alarm through the speaker in response to a control signal from the controller 40, or the instrument panel provided with the lighting or flashing warning light of the vehicle, or drives the head-up display, the front glass of the vehicle to warn the image or text, or vibration, such as haptic technology is to be used to warn of danger).
Considering claim 10, Park and Wu further teach wherein the artificial intelligence interface (Wu: 200, Fig.2-3) outputs a notification for preventing the traffic regulation violation when the user reaches a position where the traffic regulation violation appears (Wu: [0035], [0047]), based on the information on the traffic regulation violation and position information corresponding to the traffic regulation violation (Park: Fig.1-2, pg.4, line 14 to pg.5, line 33: hazard warning unit 50 outputs a warning alarm through the speaker in response to a control signal from the controller 40, or the instrument panel provided with the lighting or flashing warning light of the vehicle, or drives the head-up display, the front glass of the vehicle to warn the image or text, or vibration, such as haptic technology is to be used to warn of danger).
Considering claim 11, Park and Wu further teach wherein the artificial intelligence interface (Wu: 200, Fig.2-3) outputs a notification for preventing the route deviation when the user reaches a position where the route deviation appears (Wu: [0035], [0047]), based on the information on the route deviation and position information corresponding to the information on the route deviation (Park: Fig.1-2, pg.4, line 14 to pg.5, line 33: hazard warning unit 50 outputs a warning alarm through the speaker in response to a control signal from the controller 40, or the instrument panel provided with the lighting or flashing warning light of the vehicle, or drives the head-up display, the front glass of the vehicle to warn the image or text, or vibration, such as haptic technology is to be used to warn of danger).
Considering claim 12, Park and Wu further teach wherein the artificial intelligence interface (Wu: 200, Fig.2-3) acquires information on a movement route to be used by the user based on a past movement route of the user and current movement of the user and provides a guide to a new route based on route information of the movement route to be used by the user (Wu: [0035], [0047]), and wherein the route information includes at least one of a traffic condition of the route or a route faster than a route used by the user in the past (Park: Fig.1-2, pg.4, line 14 to pg.5, line 33: hazard warning unit 50 outputs a warning alarm through the speaker in response to a control signal from the controller 40, or the instrument panel provided with the lighting or flashing warning light of the vehicle, or drives the head-up display, the front glass of the vehicle to warn the image or text, or vibration, such as haptic technology is to be used to warn of danger).
Considering claim 13, Park and Wu further teach wherein the personal database includes a consumption list of the user, and wherein the artificial intelligence interface (Wu: 200, Fig.2-3) acquires a consumption pattern of the user based on the consumption list of the user (Wu: [0035], [0047]), and outputs a notification indicating a consumption state of the user based on the consumption pattern and the consumption list (Park: Fig.1-2, pg.4, line 14 to pg.5, line 33: hazard warning unit 50 outputs a warning alarm through the speaker in response to a control signal from the controller 40, or the instrument panel provided with the lighting or flashing warning light of the vehicle, or drives the head-up display, the front glass of the vehicle to warn the image or text, or vibration, such as haptic technology is to be used to warn of danger).
Considering claim 14, Park and Wu further teach wherein the personal database includes a list of items of the user, and wherein the artificial intelligence interface (Wu: 200, Fig.2-3) acquires information on an item, which needs to be purchased, based on at least one of a purchase time, a purchase frequency or a distribution period of an item included in the list of items (Wu: [0035], [0047]), and outputs a notification for purchasing the item in the vicinity of a place where the item, which needs to be purchased, is capable of being acquired (Park: Fig.1-2, pg.4, line 14 to pg.5, line 33: hazard warning unit 50 outputs a warning alarm through the speaker in response to a control signal from the controller 40, or the instrument panel provided with the lighting or flashing warning light of the vehicle, or drives the head-up display, the front glass of the vehicle to warn the image or text, or vibration, such as haptic technology is to be used to warn of danger).
Considering claim 15, Park and Wu further teach wherein the standard behavior database includes information on a person's life pattern (Wu: [0035], [0047]), and wherein the artificial intelligence interface (Wu: 200, Fig.2-3) acquires information on a life pattern of the user, and outputs a warning notification based on information on the life pattern of the user and information on the person's life pattern (Park: Fig.1-2, pg.4, line 14 to pg.5, line 33: hazard warning unit 50 outputs a warning alarm through the speaker in response to a control signal from the controller 40, or the instrument panel provided with the lighting or flashing warning light of the vehicle, or drives the head-up display, the front glass of the vehicle to warn the image or text, or vibration, such as haptic technology is to be used to warn of danger).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641